Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated January 11, 2022 with respect to amended Claims 1 and 8 have been fully considered and are persuasive. The rejection of Claim 1 and objection of Claim 8 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to a cylindrical secondary battery comprising, among additional limitations, 
a cap assembly for sealing the case, 
wherein the cap assembly comprises a top plate having a notch formed on at least one surface thereof, a middle plate coupled to the top plate and including a first through- hole formed through the center thereof, and a bottom plate electrically connected with the electrode assembly and coupled to the top plate through the first through-hole of the middle plate, wherein the top plate comprises a centrally positioned upper region and an edge region coupled to the upper region through a stepped region, the edge region being positioned downward of the centrally positioned upper region.
The closest prior art is considered to be Byun et al. (US PGPub 2010/0215997, cited on the IDS dated August 13, 2020) and further in view of Lee et al. (US PGPub 2013/0273414, cited on the IDS dated August 13, 2020) and Cho (US PGPub 2005/0277017).
Claim 1, modified Byun discloses substantially all of the limitations as set forth in the prior Office Action dated October 13, 2021.
Modified Byun discloses in Figs. 1-2C of Byun a cylindrical secondary battery (100 of Byun) ([0037], [0039] of Byun) comprising:
a cap assembly (140 of Byun) for sealing the case ([0037]-[0039] of Byun),
wherein the cap assembly (140 of Byun) comprises a top plate (16 of Byun) having a notch (163 of Byun) formed on at least one surface thereof (Figs. 2A-2C, [0044] of Byun), a middle plate (146 of Byun) coupled to the top plate (160 of Byun) and including a first through-hole formed through the center thereof ([0047] of Byun), and a bottom plate (147 of Byun) electrically connected with the electrode assembly (110 of Byun) and coupled to the top plate (160 of Byun) through the first through-hole of them middle plate (146 of Byun) ([0046]-[0047], [0049]-[0050] of Byun).
Modified Byun further discloses wherein the top plate (160 of Byun) comprises a centrally positioned upper region and an edge region coupled to the upper region through a stepped region ([0037] of Byun) (see annotated Fig. 2A of Byun provided below as an example).

    PNG
    media_image1.png
    358
    662
    media_image1.png
    Greyscale


However, modified Byun does not disclose the edge region being positioned downward of the centrally positioned upper region. 
Cho teaches in Fig. 2 a cylindrical secondary battery equipped with a safety valve for lowering the inner pressure of the cylindrical secondary battery in stages in order to extend its cycle life ([0002], [0011]).
Specifically, Cho teaches in Fig. 3 wherein the cylindrical secondary battery comprises cap assembly (60) for sealing a cylindrical case (50) ([0045]), the cap assembly (60) comprising  a top plate (71) having a notch (74) formed on at least one surface thereof ([0049]-[0055]), a middle plate (72) coupled to the top plate (71) ([0045]-[0055]), and a bottom plate (see annotated Fig. 3 provided below) electrically connected with an electrode assembly (40) and coupled to the top plate (71) ([0046]-[0047]), wherein the top plate (71) comprises a centrally positioned upper region and an edge region coupled to the upper region through a stepped region, the edge region being positioned downward of the centrally positioned upper region (see annotated Fig. 3 provided below).

    PNG
    media_image2.png
    730
    501
    media_image2.png
    Greyscale

However, Cho does not disclose the middle place including a first through-hole formed through the center thereof and consequently does not further disclose wherein the bottom plate coupled to the top plate through the first through-hole of the middle plate.
Consequently, it would not have been obvious to one of ordinary skill in the art to modify the cap assembly of modified Byun such that the top plate of modified Byun comprises a centrally positioned upper region and an edge region coupled to the upper region through a stepped region, the edge region being positioned downward of the centrally positioned upper region, as taught by Cho, because the skilled artisan would not have known how to do so without interfering with the top plate and the middle plate of modified Byun, and therefore the 
In light of the above, the closet prior art fails to disclose, teach, suggest, or render obvious the limitation “wherein the top plate comprises a centrally positioned upper region and an edge region coupled to the upper region through a stepped region, the edge region being positioned downward of the centrally positioned upper region” in combination with all of the other limitations taken as a whole.
Claims 1-7 and 9-11 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
The following is an examiner’s statement of reasons for allowance: Claim 8, which had been indicated as allowable subject matter in the prior Office Action dated October 13, 2021, has been amended to be rewritten into independent form. Thus, refer to the prior Office Action for the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 26, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 4, 2022